PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $1,711.18, based upon the following facts: On or about June 3, 1979, claimant was operating his automobile on West Virginia Route 12/17, also known as Scrable Road, in Berkeley County, West Virginia, a highway owned and maintained by the respondent. While traveling on Route 12/17, Mr. de Kun struck a rut which extended across the highway. As a result, the car’s windshield, shock absorbers, axle, and oil pan were damaged in the amount of $967.68. In addition, Mrs. de Kun sustained personal injuries resulting in medical bills of $319.00, medication in the amount of $4.50, and additional expenses of $420.00 for the hiring of a housekeeper due to Mrs. de Kun’s inability to do household work. The parties agree that the sum of $1,711.18 is a fair and equitable estimate of the damages sustained by the claimants.
As the respondent’s negligence in failing to place warning signs in the vicinity of this hazard was the proximate cause of the damages suffered by the claimants, the Court finds the respondent liable, and hereby makes an award to the claimants in the amount stipulated.
Award of $1,711.18.